internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-131740-01 date may in re legend decedent daughter son trust trust trust trust trust date date date state dear this responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed consolidation of certain trusts plr-131740-01 facts the facts submitted and representations made are as follows trust an irrevocable inter_vivos_trust was created by decedent on date pursuant to the trust instrument upon decedent’s death trust was divided into two equal trusts trust and trust trust and trust were established upon decedent's death pursuant to another trust instrument executed by decedent on date decedent died on date date date and date are subsequent to date trust and trust are for the benefit of daughter daughter is trustee of trust and trust trust and trust are for the benefit of son son is trustee of trust and trust with the exceptions noted below the terms of trust trust trust and trust are substantially the same each trust instrument provides for the distribution of of the income at least annually to the child for whom the trust or separate share was established or unless otherwise appointed by the child per stirpes to the issue of that deceased child trust and trust provide for the distribution of principal as follows principal until the time for termination and liquidation of a separate trust trustee shall distribute principal from each separate trust for the proper health education maintenance and support of the child for whom the trust was established or unless otherwise appointed by that child pursuant to subsection of this section d article iii for the proper health education maintenance and support of the issue of that child similarly trust and trust provide for the distribution of principal for the proper health education maintenance and support of the child for whom the trust was established or unless otherwise appointed by that child for the proper health education maintenance and support of the issue of that child trust trust trust and trust provide each child of the decedent for whom the trust or separate share is established or the issue of such deceased child with a special_power_of_appointment for the benefit of other issue of the decedent with respect to the termination of trust and trust article iii section d of the trust instrument provides termination subject_to the possible exercise of that power_of_appointment the trusts established hereunder shall terminate on the later of a twenty-one years after the death of the last survivor of such of the issue of settlor who are beneficiaries of the trust and living upon execution of this trust or b years after the trust’s creation or c such longer duration as applicable law affecting the relevant trust may permit the foregoing alternate conditions shall be applied using the state uniform statutory rule_against_perpetuities law and rules of construction as amended and construction plr-131740-01 providing for the longest duration of trusts created hereunder except as provided below upon termination the entire principal and income shall be distributed per stirpes to the issue of the child for whom the trust was or was intended to be established if a child dies without issue his or her share shall be proportionally divided amongst the other shares existing at such time if no issue of settlor exist at any time or the term hereof expires without issue of settlor surviving the trust estate shall be disposed of under the rules of intestacy of the state of state article v section a of trust and trust provides termination subject_to the possible exercise of that power_of_appointment the trusts established hereunder shall terminate on the later of a twenty-one years after the death of the last survivor of such of the issue of settlor who are living at settlor’s death and beneficiaries of the trust to be terminated or b years after settlor’s death the foregoing alternate conditions shall be applied using the state uniform statutory rule_against_perpetuities law and rules of construction as amended however if the internal_revenue_service or state law hereafter limited the generation-skipping tax exemption available to this trust to a shorter period of perpetuities limitation than state law permits the shorter limitations_period shall apply so to preserve the limitations upon termination the entire principal and income shall be distributed per stirpes to the issue of the child for whom the trust was or was intended to be established the parties propose to consolidate trust into trust and trust into trust the trust instruments governing trust trust trust and trust expressly permit consolidation with other trusts created by any person with the same beneficiaries trustees and substantially the same dispositive provisions you represent that under the law of state the parties are not required to seek court approval to consolidate the trusts as a result of the termination provisions in the trust instruments the eventual termination dates of trust and trust may differ from the eventual termination dates of trust or trust therefore at the time the assets of trust and trust are merged into trust and trust the value of each of trust trust trust and trust will be established in order to comprise a proportionate percentage of the entire combined trust’s initial value in the event that it becomes necessary to subsequently separate one of the combined trusts the amount separated will be determined by use of the following formula the value of the combined trust upon separation will be multiplied by a fraction the numerator of which will be the fair_market_value of the share of the applicable original trust as of the date of the consolidation and the denominator of which will be the fair_market_value of the shares of the combined trusts as of the date of the consolidation plr-131740-01 you represent that the assets of trust trust trust and trust consist of cash marketable_securities and or real_estate you also represent that trust trust trust and trust each have a gst tax inclusion_ratio of zero by virtue of decedent’s allocation of his gst tax exemption to inter_vivos gifts to the trusts or the allocation of the exemption to the trusts on decedent’s form_706 united_states estate and generation-skipping_transfer_tax return by decedent’s executors you have requested the following rulings the consolidations of trust into trust and trust into trust will not subject trust trust trust or trust or any distributions from trust trust trust or trust to the gst tax the consolidations of trust into trust and trust into trust will not constitute actual or constructive additions to any of the trusts for purposes of the gst tax following the consolidations of trust into trust and trust into trust trust and trust will be exempt from the gst tax the consolidations of trust into trust and trust into trust will not cause any beneficiary of a_trust or any beneficiary of the consolidated trusts to have made a taxable gift_for federal gift_tax purposes the consolidations of trust into trust and trust into trust will not cause any trust or consolidated trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the basis of the consolidated trusts in each asset received will be the same as the transferring trust’s basis in such asset pursuant to sec_1223 the holding_period of each asset transferred to trust or trust will include the period for which the property was held by the transferring trust law and analysis generation-skipping_transfer_tax ruling requests nos and sec_2601 of the internal_revenue_code imposes a tax on each generation- skipping transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 act the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after october plr-131740-01 however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount determined under subchapter_c multiplied by the applicable_rate determined under subchapter_e sec_2641 provides that the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2642 provides that the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for the skip the applicable_fraction is a fraction in which the numerator is the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in the skip and the denominator is the value of the property transferred to the trust or transferred in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any charitable deduction allowed under sec_2055 and sec_2522 with respect to the property sec_26_2642-4 provides that if separate trusts created by one transferor are consolidated a single applicable_fraction for the consolidated trust is determined the numerator of the redetermined applicable_fraction is the sum of the nontax portions of each trust immediately prior to the consolidation under sec_26_2642-4 the nontax_portion of each trust is determined by multiplying the value of the trust assets determined immediately prior to the consolidation by the then applicable_fraction it is represented that trust trust trust and trust each have an inclusion_ratio of zero by virtue of timely and adequate allocations of decedent’s gst_exemption to the property that passed to the trusts during decedent’s lifetime or at decedent’s death there have been no other additions or contributions to any of the plr-131740-01 trusts as a result the inclusion_ratio of each trust prior to the consolidations is zero therefore subsequent to the consolidation of trust into trust trust will have a zero inclusion_ratio for purposes of the gst tax imposed by sec_2601 similarly after the consolidation of trust into trust trust will have a zero inclusion_ratio for purposes of the gst tax imposed by sec_2601 therefore based on the facts submitted and representations made we conclude the consolidations of trust into trust and trust into trust will not subject trust trust trust or trust or any distributions from trust trust trust or trust to the gst tax the consolidations of trust into trust and trust into trust will not constitute actual or constructive additions to any of the trusts for purposes of the gst tax following the consolidations of trust into trust and trust into trust trust and trust will be exempt from the gst tax gift_tax ruling_request no sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed consolidation of trust into trust and trust into trust as it was prior to the proposed transaction accordingly based on the facts submitted and the representations made we conclude that the consolidation of trust into trust and trust into trust will not cause any beneficiary of an existing trust or any beneficiary of a consolidated trust to have made a taxable gift_for federal gift_tax purposes income_tax ruling requests nos and sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in plr-131740-01 sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code if their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans based on the information submitted and the representations made in the ruling_request the trustees will hold the same property after consolidation as before and each beneficiary will possess the same income and remainder interests accordingly no sale_or_exchange under sec_1001 will occur as a result of the consolidations sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter i the property has for the plr-131740-01 purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person accordingly based on the facts submitted and the representations made we conclude the consolidations of trust into trust and trust into trust will not cause any trust or consolidated trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the basis of the consolidated trusts in each asset received will be the same as the transferring trust’s basis in such asset pursuant to sec_1223 the holding_period of each asset transferred to trust or trust will include the period for which the property was held by the transferring trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the trustee and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized agent sincerely yours by lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_611 purposes cc
